DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 02/26/20.  The request for foreign priority to a corresponding Japanese application filed 02/27/19 has been received and is proper.  Claims 1-6 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Mifuka in view of Mori
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mifuka (WO 2016/159218) (citing to corresponding U.S. Patent Pub. No. 2018/0079938) in view of Mori (JP 2003 292727).  Mifuka is directed to a resol-type modified phenol resin composition that may be used in wet friction materials in braking.  See Abstract; para. 0050.  Mori is also directed to a resol-type modified phenol resin composition that may be used in wet friction materials in braking.  See Abstract; para. 0003.
Claim 1: Mifuka discloses a phenol resin for a wet friction material [see Abstract; para. 0050], comprising: a resol-type phenol resin [see para. 0001] having, in one molecule, a structural unit A which is derived from a phenol compound having one phenolic hydroxyl group represented by General Formula (A) [see para. 0010, 0016 (formula 2)] and a structural unit B which is derived from a polyfunctional phenol compound represented by General Formula (B) [see para. 0010 (formula 1)], in General Formula (A), R1 each independently represents a substituent other than a hydroxyl group, a represents an integer of 0 to 3, and m represents an integer equal to or greater than 1 and equal to or smaller than 10, in General Formula (B), R2 each independently represents a substituent other than a hydroxyl group, b represents an integer of 0 to 2, and n represents an integer equal to or greater than 1 and equal to or smaller than 10.
Mifuka discloses all the limitations of this claim except that the phenol compound that qualifies for structural unit B has one, instead of “two phenolic hydroxyl groups.”  Mori also discloses the use of resol-type modified phenol resin compositions in a wet friction material, wherein the polyfunctional phenol compound used may contain two or more hydroxyl groups.  See para. 0007.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the additional hydroxyl group to vary water solubility properties to achieve better performance of the wet friction material during braking operations. 
Claim 2: Mifuka discloses phenol compounds containing one or more kinds of compounds selected from the group consisting of resorcinol, catechol, and hydroquinone.  See para. 0023. 
Claim 3: Mifuka discloses that the weight-average molecular weight Mw of the phenol resin for a wet friction material is equal to or greater than 100 and equal to or smaller than 10,000.  See para. 0033, 0062-63. 
Claim 4: Mifuka discloses a phenol resin composition comprising: the phenol resin for a wet friction material according to claim 1; and an organic solvent.  See para. 0042. 
Claim 5: Mifuka discloses a wet friction material obtained by impregnating a substrate with the phenol resin composition according to claim 4.  See para. 0050.  Mori also discloses this limitation.  See para. 0003. 
Claim 6: Mifuka discloses a proportion of the structural unit B contained in a cured substance of the phenol resin composition is equal to or higher than 10% by weight and equal to or lower than 90% by weight with respect to a total of 100% by weight of the structural unit A and the structural unit B.  See para. 0062-63.  It would be obvious to one skilled in the art at the effective filing date of the invention for unit B to be 10-90% of the weight because this is a fairly large range without any criticality to this large range that can be achieved through routine experimentation.  See MPEP 2144.05 (II). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 6, 2022